DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1 and 3-7 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A relay comprising: a relay main body comprising a base comprising a first surface facing a circuit board, and a relay substrate extending, in a direction intersecting the first surface, from a second surface on an opposite side of the base from the first surface in the direction intersecting the first surface, the base and the relay substrate being united with each other; and a case having a hollow box shape with one opened surface and attached to the relay main body with an end portion on the opened surface side facing the base to cover the relay substrate, the case being filled with sealant, wherein the relay main body comprises: a board connector provided on the first surface of the base and configured to connect to the circuit board, an electronic component mounting portion provided on the relay substrate, a conducting portion provided on respective surfaces of the base and the relay substrate to electrically connect the board connector and the electronic component mounting portion, and an electronic component mounted 
            Claims 3-7 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Conclusion
         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848